Citation Nr: 0412570	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  99-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right ankle fracture.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from May 1996 to 
March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
residuals of a right ankle fracture and assigned a 0 percent 
evaluation effective March 16, 1998 and denied service 
connection for right ear hearing loss.

By a rating decision dated April 1999, the RO increased the 
veteran's evaluation for residuals of a right ankle fracture 
to 10 percent effective March 16, 1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In a statement dated in October 2003, the veteran asserted 
that the manifestations of his service-connected disability 
have increased in severity and now include calluses, 
numbness, and circulatory problems.  I addition, at his 
hearing in October 2003, the veteran indicated that his claim 
for hearing loss involved both ears.

Review of the veteran's file indicates that provisions of the 
VCAA were included in a letter sent to the veteran in August 
2002 concerning the veteran's claim for his increased initial 
evaluation for residuals of a right ankle fracture.  However, 
the veteran was not informed of the provisions of the VCAA 
prior to the final adjudication of the veteran's claim for 
service connection for hearing loss.  Therefore, in order to 
accord the veteran every consideration with respect to the 
present appeal, and to ensure that the veteran is provided 
with due process of the law, the case is remanded to the RO 
for the following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of the residuals of his 
right ankle fracture.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

A.  Please list a detailed description of 
the manifestations of the veteran's 
residuals of a right ankle fracture.

B.  The examiner should state whether the 
veteran has marked limitation of motion 
of the right ankle and indicate the 
ranges of motion.

C.  The examiner should state whether the 
veteran has ankylosis of the right ankle.

D.  If the veteran does have ankylosis of 
the right ankle is it in plantar flexion, 
less than 30 degrees?  In plantar 
flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 
degrees and 10 degrees?  Does the veteran 
have ankylosis of the subastragalar or 
tarsal joint in poor weight bearing 
position?

E.  Does the veteran have malunion of the 
os calcis or astragalus in marked 
deformity?

F.  Does the veteran have astragalectomy?

G.  Does the veteran have a superficial 
right ankle scar as a result of his 
surgery that is painful on examination?

H.  Does the veteran have a superficial 
right ankle scar as a result of his 
surgery that is unstable in which there 
is frequent loss of the covering of the 
skin over the scar?

I.  Does the veteran have a deep scar of 
the right ankle due to his surgery or one 
which causes limited motion which is 144 
square inches (929 sq. cm.) or greater?

J.  State whether the veteran has 
numbness as a residual of his a right 
ankle fracture.

K.  State whether the veteran has 
calluses as a residual of his a right 
ankle fracture.

L.  State whether the veteran has 
circulatory problems as a residual of his 
a right ankle fracture.

2.  The RO must ensure that all 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
State. 2096 (2000) are properly applied 
in the development of the veteran's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal, 
taking into account the veteran's 
assertion that he had infections in both 
ears in service.  If the benefits sought 
are not granted, the veteran should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




